

116 S4246 IS: Protect Access to Birth Control Act
U.S. Senate
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4246IN THE SENATE OF THE UNITED STATESJuly 21, 2020Mrs. Murray (for herself, Mr. Casey, Mr. Brown, Ms. Hirono, Mr. Merkley, Mr. Murphy, Ms. Hassan, Ms. Baldwin, Mr. Menendez, Mr. Wyden, Mr. Blumenthal, Ms. Warren, Mr. Sanders, Mr. Whitehouse, Mr. Markey, Ms. Stabenow, Ms. Rosen, Mr. Reed, Mrs. Shaheen, Mrs. Feinstein, Mrs. Gillibrand, Ms. Cortez Masto, Mr. Leahy, Mr. Durbin, Mr. King, Mr. Kaine, Mr. Cardin, Mr. Udall, Mr. Booker, Mr. Bennet, Ms. Cantwell, Ms. Klobuchar, Mr. Peters, Ms. Duckworth, Mr. Van Hollen, Ms. Harris, Mr. Heinrich, Mr. Coons, Ms. Smith, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide that the rules entitled Religious Exemptions and Accommodations for Coverage of Certain Preventive Services Under the Affordable Care Act and Moral Exemptions and Accommodations for Coverage of Certain Preventive Services Under the Affordable Care Act shall have no force or effect, and for other purposes.1.Short titleThis Act may be cited as the Protect Access to Birth Control Act. 2.Prohibition on certain rules relating to religious and moral exemptions and accommodations for coverage of certain preventive servicesThe Secretary of Health and Human Services, the Secretary of the Treasury, and the Secretary of Labor may not take any action to implement, enforce, or otherwise give effect to the rules entitled Religious Exemptions and Accommodations for Coverage of Certain Preventive Services Under the Affordable Care Act (83 Fed. Reg. 57536 (November 15, 2018)) and Moral Exemptions and Accommodations for Coverage of Certain Preventive Services Under the Affordable Care Act (83 Fed. Reg. 57592 (November 15, 2018)).